 


 HJ 52 ENR: Making continuing appropriations for the fiscal year 2008, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. J. RES. 52 
 
JOINT RESOLUTION 
Making continuing appropriations for the fiscal year 2008, and for other purposes. 
 
 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2008, and for other purposes, namely: 
101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2007 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2007, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Department of Defense Appropriations Act, 2007 (division A of Public Law 109–289). 
(2)The Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295). 
(3)The Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289, as amended by Public Law 110–5). 
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2007 or prior years; (2) the increase in production rates above those sustained with fiscal year 2007 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2007. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
(c)Notwithstanding this section, the Secretary of Defense may, following notification of the congressional defense committees, initiate projects or activities required to be undertaken for force protection purposes using funds available from the Iraq Freedom Fund. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2007. 
105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution. 
106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2008, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: 
 (1)the enactment into law of an appropriation for any project or activity provided for in this joint resolution; 
 (2)the enactment into law of the applicable appropriations Act for fiscal year 2008 without any provision for such project or activity; or 
 (3)November 16, 2007. 
107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2008 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives. 
110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2007, and for activities under the Food Stamp Act of 1977, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2007, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2007 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2007, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
114.Notwithstanding section 20106 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289, as amended by Public Law 110–5), the Secretary of Agriculture is authorized to enter into or renew contracts under section 521(a)(2) of the Housing Act of 1949 (42 U.S.C. 1490a(a)(2)) for 1 year. 
115.The authority provided by section 3a of the Act of March 3, 1927 (commonly known as the ‘‘Cotton Statistics and Estimates Act’’) (7 U.S.C. 473a) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
116.The authority of the Secretary of Agriculture to carry out the adjusted gross income limitation contained in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a) shall continue through the end of the period specified in subsection (e) of such section or the date specified in section 106(3) of this joint resolution, whichever occurs later. 
117.The provisions of title VIII of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005 (Public Law 108–447, division B) that apply during fiscal year 2007 shall continue to apply through the date specified in section 106(3) of this joint resolution. 
118.The authority provided by section 1202 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) shall continue in effect through the earlier of the date of enactment of the National Defense Authorization Act for Fiscal Year 2008 or the date specified in section 106(3) of this joint resolution. 
119.The authority provided by section 1477(d) of title 10, United States Code, as amended by section 3306 of Public Law 110–28, shall continue in effect through the date of enactment of the National Defense Authorization Act for Fiscal Year 2008. 
120.The authority provided by section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375) shall continue in effect through the earlier of the date of enactment of the National Defense Authorization Act for Fiscal Year 2008 or the date specified in section 106(3) of this joint resolution. 
121.The authority provided by section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136), as amended by section 1022 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), shall continue in effect through the earlier of the date of enactment of the National Defense Authorization Act for Fiscal Year 2008 or the date specified in section 106(3) of this joint resolution. 
122.The authority provided by section 1051a of title 10, United States Code, shall continue in effect through the earlier of the date of enactment of the National Defense Authorization Act for Fiscal Year 2008 or the date specified in section 106(3) of this joint resolution. 
123. 
(a)Notwithstanding any other provision of law or this joint resolution, and in addition to amounts otherwise made available by this joint resolution, there is appropriated $5,200,000,000 for a Mine Resistant Ambush Protected Vehicle Fund, to remain available until September 30, 2008. 
(b)The funds provided by subsection (a) shall be available to the Secretary of Defense to continue technological research and development and upgrades, to procure Mine Resistant Ambush Protected vehicles and associated support equipment, and to sustain, transport, and field Mine Resistant Ambush Protected vehicles. 
(c) 
(1)The Secretary of Defense shall transfer funds provided by subsection (a) to appropriations for operation and maintenance; procurement; and research, development, test and evaluation to accomplish the purposes specified in subsection (b). Such transferred funds shall be merged with and be available for the same purposes and for the same time period as the appropriation to which they are transferred. 
(2)The transfer authority provided by this subsection shall be in addition to any other transfer authority available to the Department of Defense. 
(3)The Secretary of Defense shall, not less than 5 days prior to making any transfer under this subsection, notify the congressional defense committees in writing of the details of the transfer. 
(d)The amount provided by this section is designated as an emergency requirement and necessary to meet emergency needs pursuant to subsections (a) and (b) of section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008. 
124.Section 14704 of title 40, United States Code, shall be applied by substituting the date specified in section 106(3) of this joint resolution for October 1, 2007. 
125.Section 382N of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–13) shall be applied by substituting the date specified in section 106(3) of this joint resolution for October 1, 2007. 
126.Of the funds made available to the Department of Energy under this joint resolution, $484,000 may be transferred to another agency for carrying out the provisions of division C of Public Law 108–324. Funds so transferred shall be refunded to the Department after passage of the regular appropriations Act for that agency. 
127. 
(a)In addition to the amounts otherwise provided under section 101, an additional amount is available under General Services Administration—Operating Expenses Account, at a rate for operations of $4,340,000, for the costs of agency activities transferred to the Civilian Board of Contract Appeals pursuant to section 847 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163). 
(b)For purposes of section 101, the rate for operations for each of the accounts from which funds were transferred in fiscal year 2007 pursuant to section 847(b) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 41 U.S.C. 607 note) is reduced by an amount equal to the annualized level of the funds transferred. 
128.Notwithstanding any other provision of this joint resolution, except section 106, the District of Columbia may expend local funds for programs and activities under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 2829 (110th Congress), as passed by the House of Representatives, at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2008 Proposed Budget and Financial Plan submitted to the Congress by the District of Columbia on June 7, 2007, as amended on June 29, 2007. 
129.Section 403(f) of the Government Management Reform Act of 1994 (Public Law 103–356; 31 U.S.C. 501 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for October 1, 2006. 
130.Section 204(e) of the Veterans Benefits Improvement Act of 2004 (Public Law 108–454; 38 U.S.C. 4301 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2007. 
131.Any funds made available pursuant to section 101 for United States Customs and Border Protection may be obligated to support hiring, training, and equipping of new border patrol agents at a rate for operations not exceeding that necessary to sustain the numbers of new border patrol agents hired, trained, and equipped in the final quarter of fiscal year 2007. The Commissioner of United States Customs and Border Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate on each use of the authority provided in this section.  
132.The Secretary of Homeland Security may continue, through the date specified in section 106(3) of this joint resolution, to obligate funds at the rate the Secretary determines necessary to maintain not more than the average monthly number of detention bed spaces in use during September 2007 at detention facilities operated or contracted by the Department of Homeland Security. 
133.During the period specified in section 106 of this joint resolution, section 517(b) of Public Law 109–295 shall not be in effect. 
134. Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for the end of fiscal year 2007. 
135. 
(a)Activities authorized by chapters 2, 3, 5, and 6 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) shall continue through the date specified in section 106(3) of this joint resolution. 
(b)Notwithstanding any other provision of this joint resolution, except section 106, there is appropriated to carry out chapter 6 of title II of the Trade Act of 1974 (19 U.S.C. 2401 et seq.) $5,000,000. 
136. 
(a)Appropriation for CHIP program 
(1)In generalNotwithstanding any other provision of this joint resolution, there is hereby appropriated, out of any money in the Treasury not otherwise appropriated for fiscal year 2008, $5,000,000,000 for purposes of providing allotments to States, the District of Columbia, and commonwealths and territories under section 2104 of the Social Security Act (42 U.S.C. 1397dd), and, in addition, $40,000,000 for the purpose of providing additional allotments under subsection (c)(4)(A) of such section. 
(2)AvailabilityFunds made available from any allotment under subsection (b) shall not be available for obligation for child health assistance for items and services furnished after the termination date specified in section 106(3) of this joint resolution, or, if earlier, the date of the enactment of an Act that provides funding for fiscal year 2008 and for one or more subsequent fiscal years for the Children’s Health Insurance Program under title XXI of the Social Security Act.  
(b)AllotmentsNotwithstanding any other provision of this joint resolution, the Secretary of Health and Human Services shall make allotments to States, the District of Columbia, and commonwealths and territories under section 2104 of the Social Security Act (42 U.S.C. 1397dd) from the amounts appropriated under subsection (a) for the entire fiscal year 2008.  
(c)Redistribution of unused fiscal year 2005 allotments to States with estimated funding shortfalls for fiscal year 2008Section 2104 of the Social Security Act (42 U.S.C. 1397dd) is amended by adding at the end the following new subsection: 
 
(i)Redistribution of unused fiscal year 2005 allotments to States with estimated funding shortfalls for fiscal year 2008 
(1)In generalNotwithstanding subsection (f) and subject to paragraphs (3) and (4), with respect to months beginning during fiscal year 2008, the Secretary shall provide for a redistribution under such subsection from the allotments for fiscal year 2005 under subsection (b) that are not expended by the end of fiscal year 2007, to a fiscal year 2008 shortfall State described in paragraph (2), such amount as the Secretary determines will eliminate the estimated shortfall described in such paragraph for such State for the month.  
(2)Fiscal year 2008 shortfall State describedA fiscal year 2008 shortfall State described in this paragraph is a State with a State child health plan approved under this title for which the Secretary estimates, on a monthly basis using the most recent data available to the Secretary as of such month, that the projected expenditures under such plan for such State for fiscal year 2008 will exceed the sum of— 
(A)the amount of the State’s allotments for each of fiscal years 2006 and 2007 that was not expended by the end of fiscal year 2007; and  
(B)the amount of the State's allotment for fiscal year 2008.  
(3)Funds redistributed in the order in which States realize funding shortfallsThe Secretary shall redistribute the amounts available for redistribution under paragraph (1) to fiscal year 2008 shortfall States described in paragraph (2) in the order in which such States realize monthly funding shortfalls under this title for fiscal year 2008. The Secretary shall only make redistributions under this subsection to the extent that there are unexpended fiscal year 2005 allotments under subsection (b) available for such redistributions.  
(4)Proration ruleIf the amounts available for redistribution under paragraph (1) are less than the total amounts of the estimated shortfalls determined for the month under that paragraph, the amount computed under such paragraph for each fiscal year 2008 shortfall State for the month shall be reduced proportionally.  
(5)Retrospective adjustmentThe Secretary may adjust the estimates and determinations made to carry out this subsection as necessary on the basis of the amounts reported by States not later than November 30, 2007, on CMS Form 64 or CMS Form 21, as the case may be, and as approved by the Secretary.  
(6)1–Year availability; no further redistributionNotwithstanding subsections (e) and (f), amounts redistributed to a State pursuant to this subsection for fiscal year 2008 shall only remain available for expenditure by the State through September 30, 2008, and any amounts of such redistributions that remain unexpended as of such date, shall not be subject to redistribution under subsection (f).  . 
(d)Extending authority for qualifying States to use certain funds for Medicaid expendituresSection 2105(g)(1)(A) of such Act (42 U.S.C. 1397ee) is amended by striking or 2007 and inserting 2007, or 2008. 
(e)ApplicabilityThe amendments made by subsections (c) and (d) shall be in effect through the date specified in section 106(3) of this joint resolution or, if earlier, the date of the enactment of an Act that provides funding for fiscal year 2008 and for one or more subsequent fiscal years for the Children’s Health Insurance Program under title XXI of the Social Security Act. 
137.Notwithstanding any other provision of this joint resolution, there is appropriated for payment to Susan Thomas, widow of Craig Thomas, late a Senator from the State of Wyoming, $165,200, and for payment to Karen L. Gillmor, widow of Paul E. Gillmor, late a Representative from the State of Ohio, $165,200. 
138.The Secretary of Veterans Affairs shall carry out subparagraph (B) of section 1710(f)(2) of title 38, United States Code, and subparagraph (E) of section 1729(a)(2) of such title by substituting the date specified in section 106(3) of this joint resolution for the date specified in each such subparagraph. 
139.Notwithstanding section 101, amounts are provided for Department of Defense Base Closure Account 2005 at a rate for operations of $5,626,223,000. 
140.Notwithstanding any other provision of this joint resolution, except section 106, the Department of Veterans Affairs may expend funds for programs and activities under the heading Information Technology Systems for pay and associated cost for operations and maintenance associated staff. 
141.Notwithstanding any other provision of this joint resolution, except section 106, in addition to the amount made available for fiscal year 2008 to carry out section 3674 of title 38, United States Code, there is appropriated to carry out that section an additional amount equal to $6,000,000 multiplied by the ratio of the number of days covered by this joint resolution to 366.   
142.Notwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)), the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect through the date specified in section 106(3) of this joint resolution. 
143.Notwithstanding section 101, amounts are provided for Department of State—Administration of Foreign Affairs—Diplomatic and Consular Programs at a rate for operations of $4,435,013,000, of which not less than $778,449,000 shall be for worldwide security upgrades.  
144.The provisions of title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) shall continue in effect, notwithstanding section 209 of such Act, through the earlier of: (1) the date specified in section 106(3) of this joint resolution; or (2) the date of enactment of an authorization Act relating to the McKinney-Vento Homeless Assistance Act. 
145.Funds made available under section 101 for the National Transportation Safety Board shall include amounts necessary to make lease payments due in fiscal year 2008 only, on an obligation incurred in 2001 under a capital lease. 
146.Notwithstanding the limitation in the first sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)), the Secretary of Housing and Urban Development may, until the date specified in section 106(3) of this joint resolution, insure and may enter into commitments to insure mortgages under section 255 of the National Housing Act (12 U.S.C. 1715z–20(g)).  
147.Section 24(o) of the United States Housing Act of 1937 (42 U.S.C. 1437v(o)) shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2007. 
148. 
(a)Section 48103(4) of title 49, United States Code, shall be applied: (1) by substituting the amount specified in such section with an amount that equals $3,675,000,000 multiplied by the ratio of the number of days covered by this joint resolution to 366; and (2) by substituting the fiscal year specified in such section with the period beginning October 1, 2007, through the date specified in section 106(3) of this joint resolution. 
(b)Section 47104(c) of title 49, United States Code, shall be applied by substituting 2008 for 2007. 
(c)Nothing in this section shall affect the availability of any balances of contract authority provided under section 48103 of title 49, United States Code, for fiscal year 2007 and any prior fiscal year.  
149. 
(a)Sections 4081(d)(2)(B), 4261(j)(1)(A)(ii), 4271(d)(1)(A)(ii), 9502(d)(1), and 9502(f)(2) of the Internal Revenue Code of 1986 shall each be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2007 or October 1, 2007, as the case may be. 
(b)Subparagraph (A) of section 9502(d)(1) of the Internal Revenue Code of 1986 is amended by inserting or any joint resolution making continuing appropriations for the fiscal year 2008 before the semicolon at the end. 
150.
(a)Congress makes the following findings:
(1)General David H. Petraeus was confirmed by a unanimous vote of 81–0 in the Senate on January 26, 2007, to be the Commander of the Multi-National Forces—Iraq.
(2)General David H. Petraeus assumed command of the Multi-National Forces—Iraq on February 10, 2007.
(3)General David H. Petraeus previously served in Operation Iraqi Freedom as the Commander of the Multi-National Security Transition Command—Iraq, as the Commander of the NATO Training Mission—Iraq, and as Commander of the 101st Airborne Division (Air Assault) during the first year of combat operations in Iraq. 
(4)General David H. Petraeus has received numerous awards and distinctions during his career, including the Defense Distinguished Service Medal, two awards of the Distinguished Service Medal, two awards of the Defense Superior Service Medal, four awards of the Legion of Merit, the Bronze Star Medal for valor, the State Department Superior Honor Award, the NATO Meritorious Service Medal, and the Gold Award of the Iraqi Order of the Date Palm.
(5)The leadership of the majority party in both the House of Representatives and the Senate implored the American people and Members of Congress early in January 2007 to listen to the generals on the ground.
(b)It is the sense of the Congress that the House of Representatives—
(1)recognizes the service of General David H. Petraeus, as well as all other members of the Armed Forces serving in good standing, in the defense of the United States and the personal sacrifices made by General Petraeus and his family, and other members of the Armed Forces and their families, to serve with distinction and honor;
(2)commits to judge the merits of the sworn testimony of General David H. Petraeus without prejudice or personal bias, including refraining from unwarranted personal attacks;
(3)condemns in the strongest possible terms the personal attacks made by the advocacy group MoveOn.org impugning the integrity and professionalism of General David H. Petraeus;
(4)honors all members of the Armed Forces and civilian personnel serving in harm’s way, as well as their families; and
(5)pledges to debate any supplemental funding request or any policy decisions regarding the war in Iraq with the solemn respect and the commitment to intellectual integrity that the sacrifices of these members of the Armed Forces and civilian personnel deserve. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
